Case 1:19-cr-00741-WHP Document 14 Filed 10/24/19

STEVEN W, GOLD
STEVEN G. Mintz*
ALAN Katz,

Jerrrey D. POLLACK*
Exuior G, Sacor

Tra LEE SORKIN

STEVEN A. SAMIDE
Scott A. Kien
TERENCE W. McCorMick
Rosset B. LACHENAUER
Rocer L, STravis
Cuares A. Ross**
KEVIN W. GOERING
RicHArD M. BRESLOW
KEVIN M. BROWN
ALEXANDER H. GARDNER
Heate LorING

PETER GUIRGUIS
Timotuy H. Woir**
ANDREW. R.. GOTTESMAN
ROBIN Cc. FRIED |

‘RYAN W. ‘LawLen*
MariA Eva Garcia*.
GaBREL ALTMAN
ABBYE L. LAWRENCE
“ANDREW E, STECKLER
‘ALEX J OrcHy*

CeCe M.. CoE |

*A1s0 Apwrrren IN NEW Jersey
** ALSO. ADMITTED IN FLORIDA

- Via ECF:

Mintz & GoLp LLP

ATTORNEYS AT LAW

600 Tuirp AVENUE
25TH FLOOR
New York, NEw York 10016

TELEPHONE (212) 696-4848
FACSMILE (212) 696-1231

www.mintzandgoid.com

October 24, 2019

"Hon. Hon.-William H. Pauley Ill, United States District Judge
United States District Court, Southern District of New York
Daniel Patrick Moynihan United States Courthouse ©

500 Pearl Street
a New York, NY 10007-1312

Re: United States v. Bryan Cohen
19 Cr. 741 (WHP)

Dear Judge Pauley:

Page 1 of 3

SENIOR COUNSEL
Jack A. Horn

Noreen E. CosGrove
MATTHEW 8, SEMINARA
Timotuy J. Quin, JR.
JULIA B. MILNE

OF COUNSEL
HONORABLE Viro J. TITONE (dec)
(NY State Court of Appeals 1985-1998)
Harvey J. HoROWwImrz (dec.)
HONORABLE HOWARD MILLER
(NY Appellate Div. 1999-2019 [ret.])
Amor Sonpsr*
Eric M. KuTNER
NEAL M, GOLDMAN
ANDREW P, NAPOLTrANot

"ADMITTED To PRACTICE ONLY BEFORE ALL
~ Courts IN NEW JERSEY AND ALL FEDERAL COURTS
iN ‘New ‘York Cry

We represent Bryan Cohen, the defendant in the above-captioned matter.. We write to
_ advise the Court that Mr. Cohen wishes to terminate our representation. Accordingly, we seck
Case 1:19-cr-00741-WHP Document 14 Filed 10/24/19 Page 2 of 3

Hon. William H. Pauley II, United States District Judge
October 24, 2019

Page 2

an Order granting leave to withdraw as counsel pursuant to Local Criminal Rule 1.2. Attached
hereto is a Proposed Order to that effect.

While Mr. Cohen seeks new counsel, we will continue to help him to obtain the United
States Attorney’s approval for the co-signatories of his bond and to facilitate the co-signatories

signing the bond paperwork. Of course, we will cooperate fully with new counsel, once retained
by Mr. Cohen.

We are available to appear for a conference at the Court’s request.
Respectfully submitted,

MINTZ & GOLD LLP

Ira Lee Sorkin, Esq.

Mintz & Gold LLP

600 Third Avenue, 25 Floor
New York, NY 10016

(212) 696-4848
sorkin@mintzandgold.com

CC: Daniel Tracer, Esq.
Richard Cooper, Esq.
Assistant United States Attorneys
United States Attorney’s Office
Southern District of New York
One St. Andrew’s Plaza.
New York, NY 10007

Via ECF

Bryan Cohen

340 E, 23" Street, Apt. 10F
New York, NY 10016
bryancohen@hotmail.fr

Via Mail and Electronic Mail
Case 1:19-cr-00741-WHP Document 14 Filed 10/24/19 Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA,
-against- : 19 Cr. 741 (WHP)
BRYAN COHEN, PROPOSED ORDER
Defendant.
---- -X

 

WILLIAM H. PAULEY III, United States District Judge:

Before the Court is an application by the defendant’s counsel, Mintz & Gold LLP, to
withdraw pursuant to Local Criminal Rule 1.2, based on the defendant’s statement that he wishes
to terminate the firm’s representation.

It is hereby ordered that Mintz & Gold LLP is relieved as counsel for the defendant.

Dated: October _, 2019
New York, New York

SO ORDERED:

 

WILLIAM H. PAULEY II
US.D.J.
